Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 14th, 2020 and interview discussions held on October 20th, 2020.  Claims 1-9 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18th, 2020 has been entered.
 

                                       Interview Summary
Examiner and Applicant’s representative discussed proposed amendment to the claims to clarify the structural and functional relations between the various disks, cells, and vessels and the various tracks provided to the dispensing 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on October 20th, 2020.  
***Examiner further notes the 312 Amendment filed January 27th, 2021, which is approved to enter, but such amendments are not represented below in the Examiner’s Amendment***

The application has been amended as follows: 


(Currently Amended) An automatic analysis device comprising: a first reagent disk holding a first reagent;
a second reagent disk holding a second reagent;

 	a sample disk holding a sample;

a plurality of reaction cells on a reaction disk in which the first reagent is

dispensed or the second reagent is dispensed or both a sample and the first reagent are dispensed and mixed, respectively;
a first reagent dispensing mechanism configured to move along a first track to

the first reagent disk or the second reagent disk or the reaction disk to dispense the

first reagent or the second reagent to a on the reaction

disk;

a first reagent vessel disposed on the first track

dispensing mechanism;

a reaction vessel in which a sample and the first reagent are dispensed and mixed or in which the sample, the first reagent and the second reagent are dispensed and mixed;
move along a second

track to aspirate the first reagent or the second reagent or both the first reagent and

the sample from the reaction cell on the reaction disk and dispense the first reagent

or the second reagent or both the first reagent and the sample to the reaction vessel; a sample dispensing mechanism disposed on a third track configured to
aspirate the sample from the sample disk and dispense the sample to the reaction

vessel positioned at a first dispensing position and to the reaction cell positioned at a second dispensing position;
a second reagent vessel disposed on the third track

dispensing mechanism, the reaction vessel being provided on at least one of the

second and third tracks; and

a control unit configured to control the first and second reagent dispensing

mechanisms and the sample dispensing mechanism, wherein

the control unit is configured to perform at least three processes including: controlling the automatic analysis device to perform the analysis,
according to a first process in which the analysis does not require both of the first and second reagents, by using the sample dispensing mechanism and the first
reagent dispensing mechanism to dispense the sample and one of the first and

second reagents;

controlling the automatic analysis device, according to a second process in which the analysis does require both of the first and second reagents and in which an incubation time is not required for the analysis, to dispense the sample


and the first reagent, using the sample dispensing mechanism, to the reaction vessel positioned at the first dispensing position, dispense the second reagent to one of the reaction cells, and thereafter dispense the second reagent to the reaction vessel using the second reagent probe, and
controlling the automatic analysis device, according to a third process in which the analysis does require both of the first and second reagents and in which the incubation time is required for the analysis, to dispense the sample, using the sample dispensing mechanism, to one of the reaction cells positioned at the second dispensing position, dispense the first reagent into the one the reaction cells containing the sample, dispense the second reagent to another reaction cell, and thereafter dispense the sample and first reagent from the one of the reaction cells to the reaction vessel, using the second reagent mechanism, and thereafter dispense the second reagent to the reaction vessel from the another reaction cell using the second reagent mechanism.


(Currently Amended)	The automatic analysis device according to claim 1, wherein
the reaction cell is disposed on a circumference of a reaction disk,

the first dispensing position is disposed on the third track of the sample

dispensing mechanism,

the second dispensing position and a third dispensing position 

disposed on a fourth track of the reaction disk, and


at the third dispensing position, the sample dispensing mechanism aspirates a mixed solution in the reaction cell to which the sample and the first reagent are dispensed.


(Currently Amended)	The automatic analysis device according to claim 2, wherein
the second dispensing position and the third dispensing position are respectively disposed on intersections of the third track of the sample dispensing
mechanism and the fourth track of the reaction disk.

Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest an automatic analysis device, as recited in claim 1, which includes a first reagent dispensing mechanism configured to move along a first track to the first reagent disk or the second reagent disk or the reaction disk to dispense the first reagent or the second reagent to the reaction cell on the reaction disk, a second reagent dispensing mechanism configured to move along a second track to aspirate the first reagent or the second reagent or both the first reagent and the sample from the reaction cell on the reaction disk and dispense the first reagent or the second reagent or both the first reagent and the sample to the reaction vessel, and a sample dispensing mechanism disposed on a third track configured to aspirate the sample from the sample disk and dispense the sample to the reaction vessel positioned at a first dispensing position and to the reaction cell positioned at a second dispensing position, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed October 14th, 2020, as well as in view of the interview of October 20th, 2020 and the Examiner’s Amendment discussed above with respect to claims 1-9 have been fully considered and are persuasive.  The rejections of claims 1-9 have been withdrawn coincident therewith.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798